We may eliminate from our consideration the major portion of the questions presented by the appeal and discussed before us. The trial *Page 312 
judge found that the applicant was an unsuitable person and his proposed place of business unsuitable, and, therefore, that the county commissioners, in granting his application, acted in excess of their power and illegally. Two reasons were thus found to exist and made the basis of the court's action, either one of which was sufficient. Coles' Appeal, 79 Conn. 679,682, 66 A. 508. We have no occasion to deal with but one, to wit: the finding of unsuitability of the place. Most of the questions presented by the appeal to this court relate to the finding of unsuitability of person; that as to the unsuitability of place is touched by only a few.
The applicant asks that certain corrections of and additions to the finding be made. No one of them, save those which embody ultimate conclusions of fact as distinguished from evidential facts, would, if made, materially change the legal aspect of the situation as related to the matter of place.
The trial judge heard the evidence the parties desired to offer, and personally inspected the premises and vicinity, and founded his conclusion and judgment, in so far as place was concerned, upon that evidence and inspection. The question before him was one of fact. Stavolo's Appeal, 81 Conn. 454, 457, 71 A. 549. Hence we cannot disturb his conclusion unless it appears, as it does not, to have been made arbitrarily or without reasonable foundation. Malmo's Appeal,73 Conn. 232, 238, 47 A. 163; Coles' Appeal, 79 Conn. 679,682, 66 A. 508.
Counsel for the applicant urge that the court erred in entering upon a trial of the issue of suitability entirely independently of what was before the commissioners, and did not confine itself to a review of their action in the light of what was before them, thus, in effect, as they say, hearing the application de novo. *Page 313 
The course the court pursued has had the repeated approval of this court. Upon these appeals the court hears and considers all pertinent matters for the purpose of reaching an intelligent conclusion as to the legal propriety of the action of the commissioners. In this qualified sense, but in no other, is its hearing one de novo. Moynihan's Appeal, 75 Conn. 358, 362,53 A. 903; Burns' Appeal, 76 Conn. 395, 396,56 A. 611; Coles' Appeal, 79 Conn. 679, 681, 66 A. 508. "To determine whether the county commissioners have acted fairly, the Superior Court on appeal may hear the facts." Farrell's Appeal, 85 Conn. 701, 703,84 A. 102.
The applicant presented to the Superior Court the claim of law that "the transfer of the license should be granted because it was not increasing the number of saloons in the neighborhood." As bearing upon this claim, the court found that the neighborhood to which a transfer was sought was wholly distinct and apart and different in character from that of 699 Bank Street, and that the grant of the permit would result in the placing of a saloon in a neighborhood in which there was none, and further ruled that it was not so, as matter of law, that a removal permit should be granted whenever the granting of it would not increase the number of saloons in the neighborhood to which the removal was desired, regardless of the unsuitability of such neighborhood. This ruling was sound, and the finding is one which we cannot disturb. The court properly overruled the claim.
Closely connected with this subject is the contention of counsel for the applicant, that it was not within the province of the Superior Court to inquire into the sufficiency of the number of saloons in a neighborhood, vicinity, or town, since that power was not expressly conferred upon it by statute, and since courts, acting *Page 314 
judicially, are not suitable tribunals to make that inquiry. Section 2645 of the General Statutes permits the commissioners to reject applications for no other reason than the existence of a sufficient number of licensed places, and thus makes that consideration a pertinent one in an inquiry as to the suitability of place. Upon appeal the Superior Court, in its examination of the propriety of the action of the commissioners, must, by necessary implication, be entitled to cover the same field of inquiry. The exercise of power by the latter may be abused as readily in respect to this important matter of number as in any other, so that it is difficult to conceive how the question of abuse of power by the commissioners could be fairly determined without a consideration of all those matters which the commissioners were entitled to consider. While it is true, as we have said, that the question whether a sufficient number of licensed places exist in a given locality, involving as it must inquiries and considerations of local interest and policy, is not one for which courts, acting within judicial limitations, are well suited to decide, it by no means follows that they cannot satisfactorily determine that a given conclusion by an administrative board in such a matter was in the abuse of a sound discretion. Moynihan's Appeal,75 Conn. 358, 364, 53 A. 903.
   There is no error.
In this opinion the other judges concurred.